Citation Nr: 1821737	
Decision Date: 04/10/18    Archive Date: 04/19/18

DOCKET NO.  12-20 489	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to an effective date earlier than November 6, 2009 for service connection for arteriosclerotic cardiovascular disease with multi-vessel coronary artery disease, post-bypass graft surgery associated with herbicide exposure.

2.  Entitlement to an initial disability rating higher than 10 percent for arteriosclerotic cardiovascular disease with multi-vessel coronary artery disease, post-bypass graft surgery associated with herbicide exposure, prior to October 8, 2015.

3.  Entitlement to an increased disability rating for arteriosclerotic cardiovascular disease with multi-vessel coronary artery disease, post-bypass graft surgery associated with herbicide exposure from October 8, 2015, rated currently as 60 percent disabling.

4.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU) prior to July 1, 2010.


REPRESENTATION

Veteran represented by:	Barry P. Allen, Attorney


WITNESS AT HEARINGS ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

D.S. Lee, Counsel


INTRODUCTION

The Veteran served on active duty from January 1963 through March 1966.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2011 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO), which among other issues, granted service connection for arteriosclerotic cardiovascular disease with multi-vessel coronary artery disease post bypass graft surgery associated with herbicide exposure, effective from November 6, 2009, with a 10 percent initial disability rating.

The Veteran's testimony was received during a December 2013 video conference hearing.  A transcript of that testimony is associated with the record.  The Veterans Law Judge (VLJ) who presided over the Veteran's December 2013 hearing subsequently left the Board and the Veteran asked that he be afforded a new hearing with a current VLJ.  Accordingly, the Veteran was afforded a new video conference hearing that was held before the undersigned in November 2016.  A transcript of that testimony is also associated with the claims file.

This matter has been remanded previously by the Board in June 2015 and February 2017.  The ordered development has been performed.  The matter now returns to the Board for de novo review.


FINDINGS OF FACT

1.  The Veteran's original claim for service connection for arteriosclerotic cardiovascular disease with multi-vessel coronary artery disease, post-bypass graft surgery associated with herbicide exposure (claimed as ischemic heart disease) was received by VA on November 6, 2009, and VA did not receive any formal or informal indication prior to that date that the Veteran wished to file a claim for service connection for that disability.

2.  Prior to October 8, 2015, the Veteran's arteriosclerotic cardiovascular disease with multi-vessel coronary artery disease, post-bypass graft surgery, was manifested by dyspnea, angina, fatigue, and dizziness and METs capacity ranging from 5 to 7.

3.  Since October 8, 2015, the Veteran's arteriosclerotic cardiovascular disease with multi-vessel coronary artery disease, post-bypass graft surgery, has been manifested by ongoing dyspnea, angina, fatigue, and dizziness during exertion and METs capacity below 3.

4.  Effective November 6, 2009, after resolving reasonable doubt, the Veteran's service-connected disabilities render the Veteran incapable of securing or following a substantially gainful occupation.


CONCLUSIONS OF LAW

1.  The criteria for an effective date earlier than November 6, 2009 for service connection for arteriosclerotic cardiovascular disease with multi-vessel coronary artery disease, post-bypass graft surgery associated with herbicide exposure, are not met.  38 U.S.C. §§ 5101, 5107, 5110, 7111 (2012); 38 C.F.R. §§ 3.1, 3.151, 3.155 (in effect prior to March 24, 2015), 3.400(2017).

2.  The criteria for a 30 percent initial disability rating, and no higher, for arteriosclerotic cardiovascular disease with multi-vessel coronary artery disease, post-bypass graft surgery associated with herbicide exposure, prior to October 8, 2015, are met.  38 U.S.C. §§ 1155, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.159, 4.1, 4.3, 4.7, 4.104, Diagnostic Codes 7005 and 7017 (2017).

3.  The criteria for a 100 percent disability rating for arteriosclerotic cardiovascular disease with multi-vessel coronary artery disease, post-bypass graft surgery associated with herbicide exposure, from October 8, 2015, are met.  38 U.S.C. §§ 1155, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.159, 4.1, 4.3, 4.7, 4.104, Diagnostic Codes 7005 and 7017 (2017).

4.  The criteria for a TDIU effective November 6, 2009 are met.  38 U.S.C. §§ 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.159, 4.1, 4.16, 4.25 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

VA's duties to notify and assist claimants in substantiating a claim for VA benefits are found at 38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5107, 5126 and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2017). 

The Veteran and his attorney have not raised any issues with the duty to notify or duty to assist.  See Scott v McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to duty to assist argument).

II.  Earlier Effective Date

Service connection for arteriosclerotic cardiovascular disease with multi-vessel coronary artery disease, post-bypass graft surgery associated with herbicide exposure (heart disability), was granted, effective from November 6, 2009, by a January 2011 rating decision.  In his claim, lay statements, hearing testimony, and through arguments raised by his attorney, the Veteran has argued that he is entitled to a temporary total disability rating following coronary bypass surgery in September 2007.

The Board notes that on March 24, 2015, VA amended its adjudication regulations to require that all claims governed by VA's adjudication regulations be filed on standard forms prescribed by the Secretary, regardless of the type of claim or posture in which the claim arises.  See 79 Fed. Reg. 57660 (Sept. 25, 2014).  The amendments, however, are only effective for claims and appeals filed on or after March 24, 2015.  As the appeal in this case was filed prior to that date, the amendments are not applicable in this instance and the regulations in effect prior to March 24, 2015 will be applied in this case.

Regulation 38 C.F.R. § 4.30 provides for the assignment of a total disability rating, effective from the date of hospital admission or outpatient treatment and continuing for a period of 1, 2, or 3 months from the first day of the month following hospital discharge or outpatient release, if the treatment of a service-connected disability resulted in: (1) surgery necessitating at least one month of convalescence; (2) surgery with severe postoperative residuals such as incompletely healed surgical wounds, stumps of recent amputations, therapeutic immobilization of one major joint or more, application of a body cast, or the necessity for house confinement, or the necessity for continued use of wheelchair or crutches (regular weight-bearing prohibited); or (3) immobilization by cast, without surgery, of one major joint or more.  The prescribed period may be extended for a period of up to six months based on the evidence.  38 C.F.R. § 4.30(b)(1) (2017).

Additionally, the rating criteria under 38 C.F.R. § 4.104, Diagnostic Code (DC) 7017, which pertain to disabilities due to residuals associated with coronary bypass surgery and which are applicable here, provides for the assignment of a 100 percent disability rating for the three month period following hospital admission for surgery.

In order for benefits to be paid to any individual under the laws administered by VA, a specific claim in the form prescribed by the Secretary must be filed.  38 C.F.R. § 3.151(a).  A "claim" or "application" is defined by VA regulations as "a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief in entitlement to a benefit."  38 C.F.R. § 3.1(p) (2017).  An informal claim is "[a]ny communication or action, indicating intent to apply for one or more benefits . . . ."  38 C.F.R. § 3.155(a) (2017).  Upon receipt of an informal claim, if a formal claim has not been filed, an application form will be forwarded to the claimant for execution.  Id.  

The general rule regarding the assignment of an effective date for an award based on an original claim for VA benefits is that the effective date "shall be fixed in accordance with the facts found, but shall not be earlier than the date of receipt of application therefor."  38 U.S.C. § 5110(a); see 38 C.F.R. § 3.400 (to the same effect).  An exception to the general rule applies if an application for benefits is received within one year from the date of a veteran's discharge or release from active service, and an award is made on the basis of that application.  Only in that limited situation, the effective date of the award is made retroactive to the day following the date of discharge from service.  38 U.S.C. § 5110(b)(1) (2012); 38 C.F.R. § 3.400(b)(2) (2017).  Otherwise, the effective date will be the later of the date of receipt of claim or the date on which entitlement first arose.  38 U.S.C. § 5110; 38 C.F.R. § 3.400(b)(2) (2017).

In a VA Form 21-4138 statement received by VA on November 6, 2009, the Veteran reports that he had a triple coronary bypass procedure in September 2007 and that he wished to file a claim for service connection for ischemic heart disease secondary to herbicide exposure.  Careful review of the record prior to VA's receipt of that statement reveals no evidence of any documented request or indication from the Veteran or his representative that he wished to make a claim for service connection for a disorder.  In that regard, claims submissions and lay statements that were of record before the November 6, 2009 statement make no reference to any heart disorder.  Treatment records that were of record make no reference to any complaints, findings, diagnoses, or treatment related to the Veteran's heart.  Indeed, records pertinent to the Veteran's September 2007 heart attack and triple coronary bypass procedure were first received by VA as attachments to the Veteran's initial November 6, 2009 claim.

In view of the foregoing facts and legal authority, the Board concludes that there is no legal basis upon which to award an effective date earlier than November 6, 2009 for service connection for the Veteran's heart disability.  To that extent, this appeal is denied.

Since, as a threshold matter, an effective date earlier than November 6, 2009 cannot be assigned for the Veteran's heart disability, the question of whether the Veteran is entitled to a period of temporary total disability benefits following his 2007 coronary bypass surgery is moot.

III.  Higher Disability Ratings

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities and are based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  See 38 U.S.C. § 1155 (2012); 38 C.F.R. § 4.1 (2017).

Where there is a question as to which of two disability ratings applies, the higher disability rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2017).

In order to evaluate the level of disability and any changes in severity, it is necessary to consider the complete medical history of the veteran's disability.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  In instances where the disability rating being appealed is the initial disability rating assigned with an original grant of service connection, the entire appeal period must be considered.  Different disability ratings may be assigned for separate periods of time depending on the facts shown in the evidence, a practice known as "staged ratings."  See Fenderson v. West, 12 Vet. App. 119 (1999).

When a reasonable doubt arises regarding the degree of disability, such doubt will be resolved in the veteran's favor.  38 C.F.R. §§ 3.102, 4.3 (2017).  Once the evidence is assembled, the Board is responsible for determining whether the preponderance of the evidence is against the claim.  If so, the claim is denied.  If the evidence is in support of the claim or is in equal balance, the claim is allowed.  38 U.S.C. § 5107 (2012); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

As noted above, service connection for the Veteran's heart disability was granted effective from November 6, 2009.  A 10 percent initial disability rating was assigned, pursuant to the criteria under 38 C.F.R. § 4.104, DC 7005.  The Veteran appealed, seeking a higher initial disability rating.  In the course of development of the appeal, the RO issued a November 2015 rating decision in which the Veteran was awarded a higher 60 percent disability rating pursuant to DC 7005, effective from October 8, 2015.  The Veteran has maintained his appeal and asserted entitlement to higher disability ratings for all periods relevant to the appeal.

DC 7005 provides the rating criteria used for evaluating disabilities due to arteriosclerotic heart disease (coronary artery disease).  Under those criteria, a 10 percent disability rating is assigned where the evidence shows that a workload capacity of greater than 7 METs but not greater than 10 METs results in dyspnea, fatigue, dizziness or syncope, or, where continuous medication is required.  CAD resulting in a workload of greater than 5 METs but not greater than 7 METs, with dyspnea, fatigue, angina, dizziness, or syncope; or evidence of cardiac hypertrophy or dilatation on electrocardiogram, echocardiogram, or x-ray warrants a 30 percent disability rating.  More than one episode of acute congestive heart failure in the past year; or workload of greater than 3 METs but not greater than 5 METs resulting in dyspnea, fatigue, angina, dizziness, or syncope; or left ventricular dysfunction with an ejection fraction of 30 to 50 percent warrants a 60 percent disability rating.  A 100 percent disability rating is warranted for chronic congestive heart failure; or workload of 3 METs or less resulting in dyspnea, fatigue, angina, dizziness, or syncope; or left ventricular dysfunction with an ejection fraction of less than 30 percent.  38 C.F.R. § 4.104, DC 7005 (2017).

As mentioned above, other rating criteria under 38 C.F.R. § 4.104, DC 7017, which pertains to disabilities due to residuals associated with coronary bypass surgery, are also applicable to this case.  Under those criteria, a 100 percent rating is warranted for three months following hospital admission for coronary bypass surgery.  Thereafter, disabilities rated under DC 7017 are evaluated under criteria that are identical to those under DC 7005.

Turning to the evidence, a December 2009 VA examination reports that the Veteran was experiencing ongoing angina (chest pain) once a week and that he was experiencing dyspnea after severe exertion.  Notably, the Veteran reported that he was "physically active" and he denied being hospitalized for his heart condition since he was hospitalized for his September 2007 bypass surgery.

A general medical examination, cardiac examination, and pulmonary examination were grossly normal.  An exercise stress test was not conducted because of arthritis in the Veteran's knees and associated antalgic gait.  The examination report states that the Veteran reported the onset of dyspnea after activities such as building furniture, performing yardwork, and housework.  Based on the Veteran's reported examples, the examiner estimated that the Veteran had a functional capacity that ranged from 7 to 10 METs.  In terms of daily activities, the examiner opined that the Veteran was unimpaired in shopping, feeding, bathing, dressing, toileting, and grooming; mildly impaired in traveling; moderately impaired in chores and recreation; severely impaired in exercise; and prevented from participating in sports.

Records for subsequent VA treatment received by the Veteran through 2012 show that the Veteran was treated infrequently for his heart disability.  Treatment records dated November 2011 note complaints by the Veteran of occasional angina.  A heart and chest examination conducted at that time was normal.

In his July 2012 substantive appeal, the Veteran disputed the findings reported in the December 2009 VA examination report.  Specifically, he asserted that he was experiencing symptoms of dyspnea, fatigue, angina, and dizziness during exertion.

During his December 2013 Board hearing, the Veteran continued to report ongoing dyspnea and angina that were occurring three or four times per week.  He stated that he took Nitroglycerine for angina and that his angina would require him to stop his activities and sit and rest.  In terms of function, he reported that he had difficulty walking to his mailbox to retrieve his mail.

During an October 2015 VA examination, the Veteran reported that he remained on Metoprolol and Nitroglycerine, but denied having any episodes of congestive heart failure, arrhythmia, heart valve conditions, infectious heart conditions, or pericardial adhesions.  A physical examination of the Veteran was grossly normal.  Once again, an exercise stress test was not conducted because of the Veteran's Metoprolol use.  In terms of his activities, the Veteran reported that he experienced dyspnea and fatigue after performing light yard work, mowing his lawn, and walking briskly.  The examiner estimated that the Veteran's reported activity level was equivalent to METs level ranging from 3 to 5.

During his November 2016 Board hearing, the Veteran continued to report dyspnea.  He stated that he was unable to perform yard work.

A February 2017 private opinion letter from Dr. S.D.E. disputes the MET findings expressed in the Veteran's VA examinations.  In that regard, he opines that from 2009 through 2011, the Veteran's reported physical activity level was consistent with METs ranging from 5 to 7, rather than 7 to 10.  As rationale, Dr. S.D.E. observed that a March 2009 stress test showed that the Veteran had a METs level at that time of 10.1, but that activity level reported by the Veteran during the December 2009 VA examination indicate that his METs level had decreased.  In that regard, Dr. S.D.E. states that the Veteran's reported angina and dyspnea combined with the degree of impairment of his activities of daily living determined by the examiner were consistent 5 to 7 METs, which corresponds to activities such as housework including carpentry, mowing the lawn with a push mower, and cutting wood.

In relation to the period from 2011 through 2015, Dr. S.D.E. opines that the Veteran likely experienced further deterioration of exercise tolerance to 3 to 5 METs.  Notably, he does not provide any rationale for that opinion, nor does he point to any specific records or findings to support his opinion.

Concerning the period from 2015 through the present, Dr. S.D.E. states that the Veteran's METs level has been less than 3.  Although he notes that the October 2015 VA examiner estimated that the Veteran had a METs level ranging from 3 to 5, Dr. S.D.E. notes that during the Veteran's November 2016 Board hearing that he was unable to retrieve mail from his mailbox suggests a more severe loss of exercise tolerance.  Dr. S.D.E. elaborates that on interviewing the Veteran, he learned that the Veteran's driveway is inclined and that the Veteran had difficulty walking back up the incline to his house without having to stop for rest due to angina and dyspnea.  Also, he states the Veteran was reporting that he was unable to bring his groceries from his car into the house.  Addressing the METs level estimated by the October 2015 VA examiner, Dr. S.D.E. observes that a METs range from 3 to 5 would indicate that the Veteran remains capable of gardening, raking, weeding, making his bed, or mowing a lawn with a power mower.  Given the Veteran's reported difficulty in retrieving his mail or bringing groceries into the house, Dr. S.D.E. concluded that the Veteran's reported activity level was not consistent with a METs range of 3 to 5.  Notably, Dr. S.D.E.'s findings and discussion concerning the types of activities associated with certain MET ranges are supported by cited medical studies.  See, M. Jette, Metabolic Equivalents (METS) in Exercise Testing, Exercise Prescription, and Evaluation of Functional Capacity, 13 Clinical Cardiology 555-65 (1990). 

With respect to the period from 2011 through 2015, as delineated by Dr. S.D.E. however, his opinion for that period is not supported by any citation to any facts or evidence in the record.  Indeed, although the record shows that the Veteran reported ongoing symptoms of dyspnea, angina, fatigue, and dizziness after unspecified amounts of exertion, the evidence does not show that the Veteran experienced any further deterioration in his MET capacity during that period.  

Subject to the above, after affording the Veteran the benefit of reasonable doubt, the Board finds that the evidence does show that the Veteran's heart disability has been manifested over the course of the appeal period by dyspnea, angina, dizziness, and fatigue, particularly after exertion.  The evidence prior to the October 8, 2015 VA examination shows that in addition to those symptoms, the Veteran's MET capacity ranged from 5 to 7.  Accordingly, the criteria for a 30 percent initial disability rating are met for the period before October 8, 2015, pursuant to the applicable rating criteria under DCs 7005, 7006, and 7017.  Based on decreased functional capacity shown during the October 8, 2015 VA examination, reported during the Veteran's 2016 Board hearing, and noted in Dr. S.D.E.'s February 2017 opinion, the Board finds that the Veteran's functional capacity over the period since October 8, 2015 has been equivalent to less than 3 METs.  Accordingly, the criteria for a 100 percent disability rating for the Veteran's heart disability are met for the period from October 8, 2015.

IV.  TDIU Prior to July 1, 2010

A TDIU was granted effective from July 1, 2010, in a June 2017 rating decision.  The Veteran asserts that he is entitled to a TDIU prior to that date.

Under VA laws and regulations, a TDIU may be assigned upon a showing that a veteran is unable to secure or follow a substantially gainful occupation due solely to impairment resulting from his or her service-connected disabilities.  See 38 U.S.C. § 1155 (2012); 38 C.F.R. §§ 3.340, 3.341, 4.16 (2017).

A TDIU may be assigned even where the combined rating for the veteran's service-connected disabilities is less than total if the disabled veteran is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities.  Specifically, if there is only one such disability, that disability shall be ratable at 60 percent or more; if there are two or more disabilities, there shall be at least one disability that is ratable at 40 percent or more and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. §§ 3.340, 3.341, 4.16(a) (2017).   For the purpose of determining the above, the following will be considered as one disability: 1) disabilities of one or both upper extremities, or of one or both lower extremities, including the bilateral factor set forth under 38 C.F.R. § 4.26, if applicable; 2) disabilities resulting from common etiology or a single accident; 3) disabilities affecting a single body system, e.g., orthopedic, digestive, respiratory, cardiovascular-renal, neuropsychiatric; 4) multiple injuries incurred in action; or 5) multiple disabilities incurred as a prisoner of war.

Here, prior to July 1, 2010, service connection was in effect for the Veteran for posttraumatic stress disorder (PTSD), rated 30 percent disabling; hearing loss, rated 10 percent disabling effective from November 6, 2009; arteriosclerotic cardiovascular disease with multi-vessel coronary artery disease post bypass graft surgery, rated 30 percent disabling effective November 6, 2009; cerebral concussion or traumatic brain injury, rated 10 percent disabling; tinnitus, rated 10 percent disabling; scar on the medial aspect of the Veteran's left lower leg, rated non-compensable; post bypass surgical scars associated with arteriosclerotic cardiovascular disease with multi-vessel coronary artery disease post-bypass graft surgery, rated non-compensable; and, erectile dysfunction, also rated non-compensable.  Effective from June 1, 2010, service connection was also in effect for the Veteran for headaches, rated 10 percent disabling.

The evidence prior to July 1, 2010 shows that the Veteran's PTSD, hearing loss, tinnitus, and traumatic brain injury were likely sustained in an explosion and ensuing concussive blast that occurred nearby the Veteran during service in Vietnam.  As those disabilities apparently resulted from the same incident, they are all treated as a single disability, rated at least 40 percent.  Based on the same, effective November 6, 2009, the Veteran had a 70 percent combined rating, and a 70 percent combined disability rating from June 1, 2010 through June 30, 2010.  The threshold criteria for a schedular TDIU pursuant to 38 C.F.R. § 4.16(a) are met effective November 6, 2009.

The evidence shows that the Veteran did not seek regular treatment for his PTSD and traumatic brain injury disabilities.  VA treatment records during the part of the appeal period at issue show that the Veteran was followed for hearing loss and tinnitus and that he was issued hearing aids.  During treatment in December 2009, the Veteran complained that he had vertigo and felt off-balance after turning his head quickly.  In March 2010, attending VA medical staff noted that they needed to face the Veteran in order for him to hear or understand speech.

As noted above, the Veteran has asserted that he was experiencing dyspnea, fatigue, angina, and dizziness during exertion at the time of his December 2009 VA heart examination.  The examiner determined that the Veteran's heart disability was not impairing the Veteran's ability to go shopping, feed himself, bathe himself, dress, toilet, and groom; mildly impaired his ability to travel; moderately impaired his ability to perform chores and recreational activities; severely impaired his ability to exercise; and prevented him from participating in sports.

The Board observes that the Veteran reported in his August 2015 TDIU application that his occupational history included employment from 2001 to 2007 as an asset manager at an Air Force Base.  He reported that he had two years of college and that he also received various job-related training.

Overall, the evidence shows that the Veteran experienced some impairment in his ability to understand speech because of his hearing loss and tinnitus.  Still, there is no information in the record, nor does the Veteran assert, that his hearing loss and tinnitus were preventing him from securing and following a substantially gainful occupation.  Similarly, the evidence shows that the Veteran's heart disability resulted in some impairment of his activities of daily living.  Still, given the degree of function retained by the Veteran during the period before July 1, 2010, the Board concludes that the Veteran's heart disability also did not prevent him from securing or following a substantially gainful occupation at any time before July 1, 2010.

The Board will resolve reasonable doubt and grant TDIU effective November 6, 2009, the date he meets the criteria under 38 C.F.R. § 4.16(a), but no earlier.



ORDER

An effective date earlier than November 6, 2009 for service connection for arteriosclerotic cardiovascular disease with multi-vessel coronary artery disease, post-bypass graft surgery associated with herbicide exposure, is denied.

A 30 percent initial disability for arteriosclerotic cardiovascular disease with multi-vessel coronary artery disease, post-bypass graft surgery associated with herbicide exposure, is granted prior to October 8, 2015, subject to the laws and regulations governing the payment of VA monetary benefits.

A 100 percent disability rating is assigned for arteriosclerotic cardiovascular disease with multi-vessel coronary artery disease, post-bypass graft surgery associated with herbicide exposure, is granted from October 8, 2015, subject to the laws and regulations governing the payment of VA monetary benefits.

A TDIU effective November 6, 2009, but no earlier, is granted.





____________________________________________
S. HENEKS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


